DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

5(Currently Amended). A method for generating a cutout image, comprising: 
separating a medium by a separation roller; 
conveying the medium separated by the separation roller to an imaging sensor by a conveyance roller; 
determining whether a front edge of the medium reaches a position of a first medium sensor located between the separation roller and the conveyance roller; 
starting imaging the medium to generate an input image by the imaging sensor when it is determined that the front edge of the medium reaches the position of the first medium sensor; 
generating a cutout image from the input image after a rear edge of the medium is detected by [[the]]a second medium sensor located between the conveyance roller and the imaging sensor; and 
outputting the cutout image by an interface circuit, wherein 
the cutout image is generated by cutting out a region from a position imaged by a first predetermined time period before a position imaged at a time when the second medium sensor detects a front edge of the medium to a position imaged by a second predetermined time period after a position imaged at a time when the second medium sensor detects a rear edge of the medium, in the input image.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are directed towards an image reading apparatus, a method and a computer readable, non-transitory medium storing a computer program that causes an image reading apparatus to perform a process.  The unique aspects of the independent claims are:

“wherein the processor generates the cutout image by cutting out a region from a position imaged by a first predetermined time period before a position imaged at a time when the second medium sensor detects a front edge of the medium to a position imaged by a second predetermined time period after a position imaged at a time when the second medium sensor detects a rear edge of the medium, in the input image”.

This aspect of the independent claims were not found in any cited prior art.  This feature combined with the rest of the claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motoyama teaches the feature of Skew Detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672